Moyer, C.J.,
dissenting.
{¶ 27} In my view, the trial court’s decision was not unreasonable, arbitrary, or unconscionable and did not constitute an abuse of discretion. Had the trial court denied class certification rather than granting it in the case at bar, I would uphold that action as well. I believe that either decision would fall within the scope of a sound exercise of discretion.
{¶ 28} As observed by the majority, this court recently upheld a trial court’s decision to exercise its discretion in refusing to certify a class. Wilson v. Brush Wellman, Inc., 103 Ohio St.3d 538, 2004-Ohio-5847, 817 N.E.2d 59. My positions in both cases are wholly consistent: in neither case is it our role to review class certification questions de novo.
{¶ 29} The majority observes that federal district courts in Ohio and Kentucky have refused to certify class actions in similar eases against these appellants based upon actions in regard to the drug OxyContin. While this may be accurate, I find it of minimal value in evaluating the sole question before us today, i.e., did the trial court abuse its discretion in ruling otherwise. Moreover, I note that the Sixth Circuit recently reiterated its standard of review when reviewing district court class certification decisions as follows: “ ‘The district court’s decision certifying the class is subject to a “very limited” review and will be reversed “only upon a strong showing that the district court’s decision was a clear abuse of discretion.” ’ Armstrong v. Davis, 275 F.3d 849, 867 (9th Cir.2001) (citations omitted) (emphasis added). ‘Abuse of discretion is defined as “a definite and firm conviction that the trial court committed a clear error of judgment.” ’ Coleman v. Gen. Motors Acceptance Corp., 296 F.3d 443, 446 (6th Cir.2002) (quoting Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th Cir.1996)).” Olden v. LaFarge Corp. (C.A.6, 2004), 383 F.3d 495, 507.
{¶ 30} In Olden, the court did not find an abuse of discretion in the certification of a class action and expressed its confidence that “the district court will take appropriate measures if, at any time, it appears that the class threatens to become unmanageable.” Id. at 512. I am unconvinced that federal law as interpreted by the Sixth Circuit supports the majority’s action today.
{¶ 31} In my view, the express language of Civ.R. 23(C)(4)(a) authorizes the trial court to conduct this case as a class action for the determination of the appellants’ liability. That rule provides, “When appropriate (a) an action may be brought or maintained as a class action with respect to particular issues, or (b) a *591class may be divided into subclasses and each subclass treated as a class, and the provisions of this rule shall then be construed and applied accordingly.” In Olden, the defendant in a class action argued, as do the appellants in the case at bar, that individual issues relating to establishing causation and damages would overwhelm the case. Id. at 508. Citing Fed.R.Civ.P. 23(C)(4)(A), the Sixth Circuit observed, however, that “individual damage determinations might be necessary, but the plaintiffs have raised common allegations which would likely allow the court to determine liability (including causation) for the class as a whole. * * * Whether the defendant’s negligence caused some increased health risk and even whether it tended to cause the class minor medical issues can likely be determined for the entire class.” (Emphasis sic.) Id. The court quoted Simon v. Philip Morris, Inc. (E.D.N.Y.2001), 200 F.R.D. 21, 30, for the proposition that “ ‘[b]y bifurcating issues like general liability or general causation and damages, a court can await the outcome of a prior liability trial before deciding how to provide relief to the individual class members.’ ” Id. at 509.
{¶ 32} I agree with the majority that the learned-intermediary doctrine is a well-established doctrine precluding manufacturer liability for failure to warn the consumer when an adequate warning of the risks of ethical drugs has been given to the patient’s physician. The appellant drug manufacturer may assert this doctrine as a defense to failure-to-warn claims made by patients who were prescribed OxyContin. The fact that a potential defense exists to one type of claim presented in an action, however, does not justify the conclusion that a trial court abuses its discretion in certifying a class action.
{¶ 33} Finally, the majority concludes that the trial court abused its discretion by failing to provide an adequate explanation or analysis of the reasons for its decision. I do not agree with the majority’s inference that the trial court “completely misconstruefd] the letter and spirit of the law” by failing to examine the merits of a learned-intermediary defense and deciding differently from several federal courts in arguably similar cases. I would not require trial courts to make specific written findings and conclusions in every class-certification decision in the absence of a statute or procedural rule mandating it. Moreover, even if the majority believes that the trial court’s decision should be reversed based on an absence of a full and complete explanation of its reasoning, the correct disposition of the case before us would be to remand the cause to provide the trial court an opportunity to correct its deficiency. I would not resolve the substantive merits of the class certification issue based on a procedural failure not of the parties, but of the trial court itself.
{¶ 34} I would affirm the judgment of the court of appeals, thereby allowing this case to proceed in the trial court as a class action.